IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                No. 06-40261
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RAUL GONZALEZ-TORRES

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:05-CR-1452-2


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Raul Gonzalez-Torres pleaded guilty to conspiring to possess with intent
to distribute over 100 kilograms of marijuana. He argues that the district court
erred by denying him a safety valve adjustment pursuant to U.S.S.G. § 5C1.2.
Of the five criteria for a § 5C1.2 adjustment, the only one at issue here is the
requirement that the defendant truthfully provide the Government with all the
information and evidence he has concerning the offense. See § 5C1.2(a)(5). The



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40261

district court heard directly from Gonzalez-Torres and concluded that his story,
including that a man he barely knew asked him to transport approximately 200
kilograms of marijuana on the spur of the moment, was incredible. The district
court’s credibility determination, which is entitled to deference, was not clearly
erroneous. See United States v. McCrimmon, 443 F.3d 454, 457-58 (5th Cir.),
cert. denied, 547 U.S. 1120 (2006); United States v. Cabalt, 266 F.3d 358, 364
(5th Cir. 2001).
      AFFIRMED.




                                        2